Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/20 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/820417, filed 3/19/19, 62/946019, filed 12/10/19, 62/946824, filed 12/11/19, is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-12, 15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumant et al. (2020/0206631).
	Re Claim 1,
	Sumant discloses a method (abstract, ¶¶0022, 0142) comprises: 
	generating, via a system including a processor, behavioral experience analysis (BEA) tools based on a preference learning model (Fig 1C, ¶¶0039, 0062, 0065; the model generation system may generally include a model generation rule set for generation of the prediction model); 
	receiving, via the system, game telemetry data from a gaming application (Fig 1C, ¶¶0062, 0064-0066, 0078; the model generation system receives game data such as historical data, control data, etc.); 
	generating, via the system, a predicted user motivation by applying the BEA tools to the game telemetry data (Fig 1C, 2, ¶¶0062, 0064-0066, 0076, 0078, 0081; estimating a user's emotional state is generated by applying the model generation ruleset to the obtained data based on the sensory data obtained for the user); and 
	facilitating adaptation of the gaming application based on the predicted user motivation (Fig 3-4, ¶¶0087-0092; the game configuration system may determine the changes to make to the video game based at least in part on the predicted emotional state for the user).
	Re Claims 5, 18,

	Re Claims 6, 20,
	Sumant discloses the game telemetry data includes at least one of: playtime data, completion data or progression data (¶¶0062, 0064, 0066, 0078).
	Re Claim 7,
	Sumant discloses an indication of one of a plurality of player types generated via a clustering analysis on other game telemetry data (¶¶0062, 0064, 0066, 0078).
	Re Claim 8,
	Sumant discloses the system is implemented via a game development platform that further includes a gaming development application, and wherein facilitating adaptation of the gaming application includes facilitating adaptation of the gaming application via the gaming development application (¶¶0087-0092).
	Re Claim 9,
	Sumant discloses the gaming application includes a plurality of optional versions, wherein the system is implemented via a gaming system that executes the gaming application, and wherein facilitating adaptation of the gaming application includes selecting one of the plurality of optional versions based on the predicted user motivation (Fig 3-5, ¶¶0087-0092, 0102, 0108).
	Re Claim 10,
	Sumant discloses identifying a player mismatch (Fig 3-5, ¶¶0087-0092, 0100, 0102).
	Re Claim 11,

	Re Claim 12,
	Sumant discloses motivation data collected over time that indicates changes in predicted player motivation (¶¶0062, 0064-0066, 0078).
	Re Claim 15,
	Claim describe a system performed the method of claim 1. See claim 1 for rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumant et al. (2020/0206631) in view of Shuster (2008/0081701).
	Re Claims 2, 16,
	Sumant discloses all limitations as set forth above including training the preference model based on prior game telemetry data associated with the prior game play but is silent on a plurality of player questionnaires associated with prior game play. However, Shuster teaches customizing a virtual environment for computer by creating a profile data based on users’ prior responses to questions or forms (¶0030). Shuster further teaches such a configuration can provide a game environment unique to the user (¶0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shuster into the game system of Sumant in order to provide a game environment unique to the user.
	Re Claims 3, 17,
	Sumant discloses all limitations as set forth above including training the preference learning model but is silent on generating second-order data combinatorically from the plurality of player questionnaires. However, Shuster teaches creating a profile based on prior responses to questions or forms, i.e., generating data 
	Re Claims 4, 18,
	Sumant discloses support vector machines (¶0052).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumant et al. (2020/0206631) in view of Chang et al. (2015/0209675).
	Re Claim 13,
	Sumant discloses all limitations as set forth above but is silent on generating game data based on a gaming bot. However, Chang teaches generating game data based on a gaming bot (¶¶0021-0023, 0032-0033). Chang further teaches such a configuration allows gamers to enjoy and play the game in a normal fashion (¶0006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chang into the game system of Sumant in order to allow gamers to enjoy and play the game in a normal fashion.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumant et al. (2020/0206631) in view of Mueller et al. (2020/0030697).
	Re Claim 14,
	Sumant discloses all limitations as set forth above but is silent on includes pixel data associated with game video. However, Mueller teaches modifying a game based on the display information such as frame rate, resolution, i.e. pixel data (¶0029). Mueller 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON T YEN/Primary Examiner, Art Unit 3715